Citation Nr: 0206822	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  95-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for psychiatric 
and seizure disorders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1956 to February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an 
application to reopen claims for service connection for 
psychiatric and seizure disorders.  In his May 1995 
substantive appeal, the appellant requested a Travel Board 
hearing, and, in a subsequent communication, he modified that 
request to a hearing before the Board in Washington, DC, for 
which he stated that he did not intend to be present.  In an 
August 1995 letter, he then requested a hearing with the 
Rating Board at the RO.  In November 1995, he testified at 
such a hearing.

The case was previously before the Board, and the appeal was 
denied by the Board in an October 17, 1996, decision.  In 
response to an August 1997 Appellant's Brief, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's October 17, 1996, decision in an October 15, 
1998, Order.  The Court also remanded the case to the Board 
for appropriate review under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The case again came before the Board, and the appeal was 
denied by the Board in a May 25, 1999, decision.  In a May 8, 
2001, Order, the Court remanded the case to the Board for 
appropriate review under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).



FINDINGS OF FACT

1.  By decisions dated in December 1973, November 1974, April 
1976, March 1986, and August 1988, the Board denied 
entitlement to service connection for psychiatric and seizure 
disorders.

2.  Evidence added to the record since the August 1988 Board 
decision is not, by itself or in connection with evidence 
previously assembled, so significant that is must be 
considered in order to decide fairly the merits of the 
appellant's claims of entitlement to service connection for 
psychiatric and seizure disorders.


CONCLUSIONS OF LAW

1.  The August 1988 Board decision which denied the 
appellant's application to reopen claims of entitlement to 
service connection for psychiatric and seizure disorders is 
the most recent final determination as to those issues.  
38 U.S.C.A. § 7104 (West 1991); Evans v. Brown, 9 Vet.App. 
273, 285 (1996), overruled on other grounds by Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

2.  Evidence received since the August 1988 denial of the 
application to reopen the claims for service connection for 
psychiatric and seizure disorders is not new and material, 
and the claims for these benefits have not been reopened.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA). This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The record shows that the RO notified the appellant that new 
and material evidence was required to reopen these claims.  
The RO also advised the appellant of the types of evidence 
required.  Further, the rating decision, statement of the 
case, and supplemental statement of the case have set forth 
the applicable law governing the new and material evidence 
analysis.  The Board concludes that the notice provisions of 
the new legislation have been met.  Further, the record 
includes the appellant's service medical records and the 
National Personnel Records Center (NPRC) has indicated that 
he has no additional service medical records on file.  The 
record also includes VA and private medical records 
identified by the appellant.  It appears to be complete, and 
the appellant has not identified any additional pertinent 
evidence.  The Board therefore finds that no further 
assistance to the appellant is required under the Veterans 
Claims Assistance Act of 2000.  The Board also notes that 
this new legislation expressly provides that the duty to 
assist shall not be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence has been presented or secured as described in 
38 U.S.C.A. § 5108.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).

In December 1973, the Board denied the appellant's claim for 
service connection for a psychiatric disorder and a 
disability of the central nervous system.  In denying service 
connection, the Board held that the evidence did not 
establish that these disorders resulted from a claimed injury 
sustained in a training mine explosion or were etiologically 
related to any other injury or disease concurrent with the 
training duty.  Subsequent attempts by the appellant to 
reopen his claims for service connection for psychiatric and 
seizure disorders were likewise denied by the Board in 
decisions entered in November 1974, April 1976, and March 
1986.  The Board most recently denied the appellant's 
application to reopen these claims in an August 1988 
decision.  These prior Board decisions are final.  38 
U.S.C.A. §§ 7103, 7104(b).  However, a claim which is subject 
to a prior final decision may nevertheless be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes here that the provisions of 38 C.F.R. § 3.156(a) 
were recently amended.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  However, the amended version is only applicable 
to claims filed on or after August 29, 2001.  The change in 
the regulation therefore does not impact the present case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).  Further, in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet.App. 273, 285 (1996), overruled on other grounds by Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence on file at the time of entry of the Board's most 
recent decision in August 1988, included the appellant's 
service medical records; various statements from the 
appellant, a fellow service member, and others; multiple 
examination and treatment reports and correspondence compiled 
by VA and non-VA medical personnel; a copy of a decision 
entered in October 1973 by an Administrative Law Judge of the 
Social Security Administration; and a transcript of a hearing 
afforded the appellant by the RO in July 1987.

Relevant evidence added to the record since the August 1988 
Board decision includes an assortment of written statements 
from the appellant, his spouse, and others; medical reports 
compiled by private medical professionals in 1992 and 1993; 
records of private medical care received during the period 
from 1980 to 1994; the transcript of an RO hearing conducted 
in November 1995; and a statement from the NPRC, dated in 
January 1996.

The Board notes that among the evidence presented since 
August 1988 are medical records compiled beginning in 
November 1980, which are identical to those submitted to VA 
in July 1985.  While no other evidence received after August 
1988 duplicates previously submitted materials, much of that 
evidence is cumulative or redundant when viewed in the 
context of the earlier submitted evidence.  In this regard, 
the Board observes that, since December 1994, when the 
application to reopen his claims was received, the appellant 
has contended in various written statements and hearing 
testimony offered in November 1995, as he had previously, 
that he sustained injuries in a land mine explosion during a 
training exercise while on active duty for training in late 
1956 at Fort Jackson, South Carolina, and that he developed 
psychiatric and seizure disorders as a result.  As the 
statements and testimony received subsequent to August 1988 
essentially restate that which was communicated in connection 
with prior claims, it must be held to be cumulative or 
redundant, and, thus, is not "new."

Among the newly submitted evidence is a statement from the 
appellant's spouse, [redacted], wherein she describes the onset of 
the appellant's seizures in 1956 while in military training.  
However, she did not specify that she personally observed any 
seizure like activity at or about the time of the claimed 
inservice mine explosion.  There is no showing that the 
appellant was married to [redacted] at or about the time of the 
claimed inservice mishap or that she had accompanied the 
appellant to Fort Jackson in South Carolina at the time of 
the appellant's active duty for training.  It is not 
otherwise shown that she had direct knowledge of such mishap 
or any seizure of the appellant coincident thereto.  The 
record reflects that the appellant was unmarried at the time 
he initially applied for VA compensation in 1959 and that 
[redacted] is the appellant's third spouse, according to data 
supplied by him in VA applications filed in December 1972 and 
February 1973.

Also of record are written statements from a Major [redacted] 
and Sergeant [redacted], neither of whom report any direct 
observation or involvement with the appellant during his six 
month period of active duty for training at Fort Jackson, 
South Carolina.  In his statement, Major [redacted] identified 
with specificity a short term assignment of the appellant, 
but without supplying any data as to the date of that 
assignment, or even whether he was in any way affiliated with 
the appellant's unit or whether he served with the appellant.  
Major [redacted]'s notation that the appellant attended a 15 
day summer camp does not specify the date of such camp and in 
light of the appellant's sworn testimony that he attended 
weekend drills and a portion of a summer camp in June or July 
1957 following his active duty for training, it is evident 
that Major [redacted]'s statement concerns a period of time 
subsequent to the point in time that the appellant was 
released from active duty for training.  The Board also 
observes that the basis for Major [redacted]'s statement that 
the appellant was released due to seizures is not provided.  
Whether it was from personal knowledge at the time of the 
appellant's release or learned thereafter through secondary 
sources is not shown.  The record is otherwise devoid of any 
indication that either Major [redacted] or Sergeant [redacted] 
possess the medical knowledge or training to offer a 
diagnosis of seizures.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In his statement, Sergeant [redacted] reports that he was the 
appellant's drill sergeant in 1957 at the Engineer Unit in 
Beckley, West Virginia.  No involvement with the appellant 
while he was on active duty for training in South Carolina is 
therein noted.  Sergeant [redacted] does not indicate the dates of 
the several drills missed by the appellant and, for reasons 
set forth above in connection with Major [redacted]'s 
statement, it is not evident that Sergeant [redacted] was present 
at the time of the alleged 1956 mine explosion or that he 
observed any seizure of the appellant immediately thereafter.

It thus appears that the statements of the appellant's 
spouse, Major [redacted], and Sergeant [redacted] are not based on 
personal observation of the events reported in those 
statements.  Significantly, the Board notes that prior to 
entry of the Board's 1988 decision, there was on file a 
statement from an individual who actually served with the 
appellant during active duty for training.  Therein, he 
described the inservice mine explosion, the appellant's post 
explosion seizure like symptoms, and his observations 
regarding the appellant's post explosion behavior problems.  
On that basis, the more recent statements from the 
appellant's spouse and service members which do not appear to 
be based on first-hand knowledge are clearly not so 
significant that they must be considered to fairly decide the 
merits of the appellant's claim.  

The statements from Doctors Dy and Chang in 1992 and 1993 are 
not in reference to either a psychiatric or seizure disorder 
and they cannot reasonably be held to bear directly or 
substantially on the matters under consideration.  The 
remainder of the medical evidence presented, in pertinent 
part, shows only continuing treatment for seizure and 
psychiatric disorders, and the record at the time of the 
Board's decision in 1988 amply chronicled the postservice 
presence of both.  Such medical evidence is thus viewed as 
cumulative.

It is also of note that, at the time of the November 1995 
hearing, the question was raised as to whether any additional 
service medical records could be obtained with respect to the 
period of reserve duty that followed the active duty for 
training ending in February 1957.  In response to a request, 
in January 1996, the NPRC advised the RO that no further 
service records were available and that the requested records 
may have been lost in a fire at the NPRC in 1973.  The 
information received from the NPRC does not bear 
substantially on the specific matters under consideration, 
that of whether claimed psychiatric and/or seizure disorders 
had their onset during the appellant's period of active duty 
for training.

For the reasons set forth in the preceding paragraphs, the 
Board finds that the evidence assembled since August 1988, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to decide fairly the merits of the 
appellant's claims.  Thus, new and material evidence has not 
been presented with which to reopen the appellant's 
previously denied claims for service connection for 
psychiatric and seizure disorders.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has not been submitted to reopen 
the appellant's previously denied claims of entitlement to 
service connection for psychiatric and seizure disorders.  
The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

